Claims 1-20 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “Light Transmittance Method described herein”. There is no description of method of Light Transmittance recited in the claim. Clarification or correction is required.
Claim 3 also recites the limitation “wherein the transmittance is less than 50%.”.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 depends on claim 2 that recites a transmittance of at least 70%. Correction is required.
 Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-9, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hilvert et al. (US 2013/0090279 A1).
Hilvert et al. (US’ 279 A1) teaches a multiphase shampoo composition comprising structured surfactants a first phase and a benefit phase as a second phase (see page 4, paragraph, 0036), wherein the first phase comprises detersive surfactants include sodium lauroyl isethionate and benzene sulfonate as claimed in claims 1 and 4 (see page 2, paragraphs, 0019-0024), wherein the first phase also comprises structurants as claimed in claim 1 (see page 4, paragraph, 0045) and wherein the benefit phase comprises a gel network that includes at least one fatty alcohol and at least one secondary surfactant as claimed in claim 1 (see page 2, paragraph, 0017) and wherein the secondary surfactant include anionic, zwitterionic, amphoteric and cationic as claimed in claims 1, 5 and 13 (see page 6, paragraph, 0066) and wherein the zwitterionic surfactants include betaine as claimed in claim 6 (see page 3, paragraph, 0030) and wherein the shampoo composition also comprises polymers include cellulose derivatives as claimed in claim 8 (see page 7, paragraph, 0085), wherein the benefit phase is free of a structurant as claimed in claim 9 and wherein the benefit phase also comprises anti-dandruff agents and cationic polymers as claimed in claims 11 and 12 (see page 7, paragraph, 0081) and wherein the cationic polymers include polyquaternium-6 in the amount of 0.1% as claimed in claims 14-17 (see page 12, Example 17-20).  Hilvert et al. (US’ 279 A1) also teaches a method for treating by applying to the hair a shampoo composition that placed in a container used in a pump spray form and rinsing the applied areas of hair with water to achieve the desired cleaning and conditioning benefits as claimed in claim 19 (see page 10, paragraphs, 0107-0111).
The instant claims differ from the teaching of Hilvert et al. (US’ 279 A1) by reciting that  the cleaning phase and the benefit phase are visually discrete in physical contact and wherein the cleaning phase and the benefit phase are stable.
However, Hilvert et al. (US’ 279 A1) teaches that the structured surfactant (detersive surfactant phase) may be in the form of a discrete structured domain, visibly distinct from the non-structured domain (benefit phase) (see page 4, paragraph, 0043).
Therefore, in view of the teaching of Hilvert et al. (US’ 279 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to maintain the multiphase shampoo composition of Hilvert et al. (US’ 279 A1) in a container wherein the detersive surfactant phase and a benefit phase be in a physical contact in container based on the teaching of Hilvert et al. (US’ 279 A1) that refers to the shampoo composition placed in a container and wherein the two phases are visibly distinct from each others, and, thus the person of the ordinary skill in the art would expect such a shampoo composition to have property similar to those claimed, absent unexpected results.
   Allowable Subject Matter
5	Claims 2, 7, 10, 18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record (US’279 A1) does not teach or disclose the cleaning phase comprises a transmittance of at least 70% and yield stress as claimed. The prior art of record (US’ 279 A1) also does not teach a container in a form of a bottle wherein the bottle is substantially free of a headspace and substantially free visually discernable air bubbles prior to first use as claimed. Finally, the closest prior art of record (US’ 279 A1) does not teach or disclose a user’s hair comprise a final rinse friction of less 2000 gf as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761